Citation Nr: 0812696	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  02-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for multiple 
sclerosis.  The veteran timely filed a Notice of Disagreement 
(NOD) in March 2002.  The RO provided a Statement of the Case 
(SOC) in May 2002 and thereafter, in July 2002, the veteran 
timely filed a substantive appeal.  

The veteran did not request a Board hearing on this matter.  
On appeal in August 2003, the Board remanded the claim for 
further development, to include obtaining VA and private 
treatment records.  The RO subsequently provided a 
Supplemental Statement of the Case (SSOC) in January 2004.

On appeal again in March 2004, the Board denied the claim, 
determining that there was no medical evidence of record to 
substantiate a nexus between the veteran's service and his 
multiple sclerosis.

The veteran timely appealed the Board's adverse decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, the Court vacated the Board's 
decision and remanded the case for readjudication, 
specifically directing the Board to provide the veteran with 
a medical examination.  The Court did not address the 
veteran's argument alleging a failure to obtain medical 
records.

In June 2007, the Board remanded the claim for further 
development, to include (1) providing proper VCAA notice; (2) 
obtaining VA treatment records; and (3) obtaining a 
neurological examination.  The RO subsequently provided a 
SSOC in December 2007.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the June 2007 
Remand Order, and that neither the veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).



FINDING OF FACT

The veteran's multiple sclerosis began more than seven years 
after his discharge from active service and the medical 
evidence does not link it to any incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2001 letter from the RO and the July 2007 letter 
from the AMC adequately apprised him of the information and 
evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2001 letter from the RO and the July 2007 letter 
from the AMC satisfy these mandates.  They clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran supplied enough 
information to enable their attainment.  This correspondence 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  The letters 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  The July 2007 letter also asked the veteran to 
provide VA with any medical reports in his possession.  Both 
letters informed the veteran about the type of evidence 
needed to support a direct service connection claim, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
November 2001 letter.  However, the RO did supply notice of 
these elements the July 2007 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The veteran did not receive the "fourth element" of the 
notice requirement prior to the March 2002 rating decision.  
Subsequent to the RO's rating action, however, the veteran 
did receive notice compliant with 38 U.S.C. § 5103(a).  As to 
timing of notice, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures: (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA process" 
can cure error in timing of notice).

The most recent notice was given to the veteran in July 2007, 
and the RO thereafter readjudicated the veteran's claim and 
issued a SSOC in December 2007.  As the SSOC complied with 
the applicable due process and notification requirements for 
a decision, it constitutes a readjudication of the claim.  As 
a matter of law, the provision of adequate notice followed by 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34; Prickett, supra.
   
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claims.  See Dingess, supra.  
This notice was temporally after the RO's initial decision.  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v.  
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and  
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).   

The presumption of prejudice raised by the untimely notice of 
the Dingess requirements is rebutted in this case.  The 
overwhelming preponderance of the evidence is against service 
connection for multiple sclerosis; thus, this issue is moot.  
There has been no showing that the essential fairness of the 
adjudication of the veteran's claim has been altered by the 
untimely notice of Dingess.  


b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The veteran has alleged that he was diagnosed with multiple 
sclerosis in 1989 at Saint Vincent's Hospital.  On appeal to 
the Court, the veteran argued that the Board erred by failing 
to obtain treatment records from Saint Vincent's Hospital.  
The claims file contains private medical records, Social 
Security Administration (SSA) records, and VA medical 
records.  In a November 2003 letter, the Tiger Team at the 
Cleveland, Ohio RO indicated that the veteran's April 2003 
Form 21-4142 for Saint Vincent's Hospital had expired and 
requested that he complete a new form.  The record indicates 
that this delay was due to a change in the law.  The veteran 
did not respond.  In the July 2007 letter, the AMC requested 
that the veteran provide the street address, city, and state, 
as well as the approximate dates of treatment received at 
Saint Vincent's Hospital during the 1970's and 1980's.  The 
AMC again included a Form 21-4142.  The veteran did not 
respond.  He was offered the opportunity to testify in 
support of his claim at a Board hearing, but declined to do 
so.  Furthermore, the veteran was provided a separation 
examination in July 1972 and a review of the report of that 
evaluation, which included a thorough medical history filled 
out by the veteran, revealed no symptoms indicative of 
multiple sclerosis.  He was discharged from active duty in 
1979, and the post-service medical evidence of record, dated 
from 1994, indicate that the veteran's symptoms of multiple 
sclerosis began in 1984 at the earliest.  Under these and the 
above circumstances, there is no further duty to notify or 
assist. 

As to the duty to provide an examination or medical opinion, 
the Board notes that the veteran was provided with a November 
2007 VA examination, which was thorough in nature and 
adequate for the purposes of deciding this claim.  
Specifically, the examiner provided an opinion with respect 
to the causal relationship, if any, between (1) the veteran's 
service and his multiple sclerosis, and (2) the veteran's 
multiple sclerosis and his back pain.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations 

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within 7 years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2007), a minimum 
rating of 30 percent is assignable for multiple sclerosis. 

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Service Medical Records

A September 1968  Report of Physical Examination for 
Enlistment discloses a normal clinical assessment of all 
systems.  In the accompanying Report of Medical History, the 
veteran stated that he was in good health.  A July 1972 
Report of Physical Examination for Discharge also discloses a 
normal clinical assessment of all systems, except for left 
ear hearing loss and intermittent episodes of nervous 
trouble, indigestion, and stomach problems.  The clinician 
noted the presence of  "intermittent low back pain - 
muscular."  In the Report of Medical History, the veteran 
stated that he had recurrent back pain.  

In-service treatment records reveal that the veteran 
complained of back pain in September 1969.  The clinician 
noted that the veteran was sore over the right side.  There 
was no radiation.  The assessment was muscle strain.  The 
clinician prescribed APC.  

The veteran complained of back strain in August 1972.  There 
is no indication that a physical examination was conducted at 
that time.

Private Treatment Records

A December 1994 letter from R.V.W. (initials used to protect 
privacy), MD, indicates that the veteran was diagnosed with 
multiple sclerosis in 1989 following an episode of right-
sided weakness for which he was hospitalized at Saint 
Vincent's.  The doctor noted the veteran's complaint of low 
back pain, and commented that a June 1994 MRI revealed disc 
degeneration.  As to the etiology of the veteran's low back 
pain, the doctor opined that there were "at least a couple 
of etiologies."  He explained:

Not infrequently there is muscular low back pain 
from muscle spasm and cramping as a result of 
mechanical changes of Multiple Sclerosis.  In 
addition, he has degenerative disc at the L4 and L5 
levels.

An October 2001 letter from J.A.D., MD, states that the 
veteran was diagnosed with multiple sclerosis 
"approximately 10-15 years ago" and that his initial 
symptoms were right hemiparesis, gait dysfunction, and 
blurred vision in 1990.

SSA Records

A July 1995 letter from M.S., PhD, indicates that the veteran 
reported a diagnosis of multiple sclerosis in 1989.

A July 1995 disability application indicates that the veteran 
"began having problems in 1987 with right sided weakness, 
blurred vision and a limp" and that "since diagnosis [the 
veteran] has had difficulty with . . . back pain due to 
degenerative disc disease."

An October 1995 examination report from R.V.K., DO, includes 
a history of multiple sclerosis for eight years.

A June 1996 letter from A.C.S., DO, states that a June 1994 
MRI of the lumbar spine revealed degenerative disc disease.

An August 1996 SSA decision awarded the veteran 
disability benefits due to multiple sclerosis and an 
affective disorder.

A September 1999 treatment note indicates that the veteran 
reported being diagnosed with multiple sclerosis ten years 
previously.

A June 2000 examination report from G.M., DO, indicates 
that the veteran reported being diagnosed with multiple 
sclerosis in 1974 or 1975.  He complained of occasional 
chronic back pain, which was relieved by non-steroid 
anti-inflammatory medication.

VA Treatment Records

A February 1999 treatment record indicates that the 
veteran reported being diagnosed with multiple sclerosis 
ten years previously.

November 2007 C&P Examination

The veteran reported that he was initially diagnosed with 
multiple sclerosis in 1989.  The doctor noted that the 
veteran's SSA disability application described symptoms 
including right-sided weakness, blurred vision, and limping 
in 1987.  However, the veteran's wife indicated that he "may 
have experienced weakness two or three years prior to his 
initial diagnosis."  The examiner noted that the claims file 
indicated that the veteran served from November 1968 to 
November 1972.  He also noted that the RO's examination 
request referenced service dates of June 1974 to June 1978, 
however, he stated that "[t]here was no further document 
regarding this period of service."  The doctor reviewed the 
service medical records, particularly the September 1969 
complaint of back pain, and determined that "[t]here was no 
further complaint and evaluation for back pain since until 
his discharge from the Air Force."  The veteran did not 
remember having back pain during service, however, the doctor 
stated that "[the veteran] is known to have memory 
difficulty."  As to the approximate onset date or etiology 
of the veteran's multiple sclerosis, the doctor stated:

[T]here was no evidence to suggest [the veteran] 
had symptoms to suggest multiple sclerosis during 
his military service or a seven year period 
immediately following his discharge from service in 
November 1972.  If I can speculate about onset of 
his symptoms, it would be 1984 as the earliest time 
since the patient states two or three years prior 
to his diagnosis of MS he has experienced weakness 
and cognitive problem.  The earliest date I can 
find of any symptom related to his MS diagnosis was 
in 1987 where he put down in his disability 
application and there was no medical record to 
document his complaint at that time.

Addressing the relationship between the veteran's multiple 
sclerosis and his back pain, the doctor stated:

I would agree [with Dr. R.V.W.] in 1994 when [the 
veteran] developed extensive multiple sclerosis, it 
could contribute to his back pain problem in 1994.  
However, in 1969 [the veteran] had only one 
occasion of low back pain documented as back strain 
given his history as a machinist prior to enlisting 
in service and also as a military personnel he is 
physically active, low back pain is common due to 
straining or physical activity.  This is not likely 
the presenting symptom of multiple sclerosis.  [The 
veteran's] episode of low back pain while in active 
duty was not a chronic problem as [his] record 
revealed.  Therefore, [the veteran's] episode of 
low back pain in 1969 is not representing onset of 
multiple sclerosis or as a cause of multiple 
sclerosis [] in late 1980s.


b. Discussion

The Board finds that the medical evidence of record does not 
support the veteran's claim for service connection for 
multiple sclerosis.  As to whether his multiple sclerosis is 
related to active service, the service medical records are 
negative for any symptomatology associated with multiple 
sclerosis.  The separation examination in 1972 included a 
very thorough medical history filled out by the veteran and 
he did not indicate at that time that he had any symptoms 
suggestive of multiple sclerosis.  The service medical 
records do show that he complained of back pain/strain on two 
separate occasions.  According to the veteran, this symptom 
could have been an indication of multiple sclerosis.  

The veteran relies on the opinion of Dr. R.V.W., who noted 
that the veteran's muscular low back pain from muscle spasm 
and cramping may have been the result of mechanical changes 
of multiple sclerosis.  (Emphasis added.)  38 C.F.R. § 3.102 
(2007) provides that service connection may not be based on a 
resort to speculation or even remote possibility, and a 
number of Court cases have provided additional guidance as to 
this aspect of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Furthermore, there is no indication that Dr. R.V.W. reviewed 
the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-
449 (2000) (holding that a physician's access to the claims 
file is an important factor in assessing the probative value 
of a medical opinion).  Thus, this opinion is entitled to 
little probative value.

In contrast, the VA examiner unequivocally concluded that the 
veteran's multiple sclerosis did not begin during service.  
He thoroughly reviewed the claims file and determined that 
there was no evidence of any multiple sclerosis symptoms in 
the service medical records.  He opined that the veteran's 
low back pain was not a symptom of multiple sclerosis.  The 
VA examiner explained that the episode of low back pain 
during service was not a chronic problem.  He also noted that 
the veteran's pre-service employment and service-related 
duties required physical activity, and that low back pain 
commonly results from straining or physical activity.  The VA 
examiner provided a more thorough opinion regarding the 
etiology of the veteran's back pain.  The fact that the 
veteran's separation examination was negative for any 
findings attributable to a back disability tends to support 
this physician's conclusion that the veteran's in-service 
back pain did not represent the onset of a chronic back 
disability. 

Nor is there any indication that multiple sclerosis had its 
onset within seven years of the veteran's discharge in 1972.  
In fact, there are no treatment records dated prior to 1994 
and, in reviewing that documentation, it becomes apparent 
that multiple sclerosis was not diagnosed until 1989.  The 
earliest date of any documented multiple sclerosis symptom is 
1987.  The VA examiner opined that there is no evidence 
illustrating symptomatology of the veteran's disability prior 
to 1984, at the earliest, which is still 12 years after 
service.  Accordingly, the statutory presumption contained in 
38 C.F.R. §§ 3.307 and 3.309 is not for application.

The Board has considered a June 2000 examination report 
wherein it was recorded that the veteran gave a history of 
being diagnosed with multiple sclerosis in 1974 or 1975.  
However, aside from the fact that this was history obtained 
many years later, the history is inconsistent with the other 
medical evidence of record summarized above, to include the 
veteran's own statements regarding initial diagnosis of his 
multiple sclerosis given on multiple occasions when evaluated 
over the years.  The Board is cognizant of Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), wherein the Court of 
Appeals for Veterans Claims (Court) held that the VA and 
Board may not simply disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran.  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  However, in Kowalski, the Court also 
cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in 
reaffirming that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Here, all of the other medical evidence of record, 
to include an opinion based upon a review of the record, 
reflects the initial diagnosis of multiple sclerosis was not 
made until at least several years after the 7 year 
presumptive period that applies for the disease at issue and 
the earliest dated medical evidence of multiple sclerosis in 
the claims file is several years after that or well beyond 
the 7 year presumptive period.  Under these circumstances, 
the Board finds that the June 2000 notation of a history of 
multiple sclerosis in 1974 or 1975 is entitled to no 
probative value as it is based upon an inaccurate factual 
background.  

The veteran's representative notes that the claims file 
contains a single reference to period of active duty from 
June 1974 to June 1978 and that "[i]f this date can be 
determined to be the appropriate date of service, confirmed 
through a thorough review of the case file," then it would 
entitle the veteran to the seven year presumptive period.  
Specifically, the veteran's representative claims that the 
earliest symptoms of multiple sclerosis occurred in 1984, 
which is six years after 1978.  However, neither the veteran 
nor his representative contend that he served on active duty 
from June 1974 to June 1978, and a careful review of the 
claims file reveals no evidence to support this additional 
service period.  

With respect to the lay evidence of record, to include the 
veteran's statement in April 2003 asserting that he could 
have had multiple sclerosis before it was found, the Board 
notes that, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the Board's judgment, the disability in question, which 
was diagnosed in large part on the basis of MRIs, is not the 
type of disability that can be diagnosed by a layman.  
Jandreau, supra.  Thus, while the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise to diagnose multiple sclerosis.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  It is undisputed 
that a lay person is competent to offer evidence as to facts 
within his personal knowledge, such as the occurrence of an 
in-service injury, or symptoms.  However, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, the onset or etiology of multiple 
sclerosis.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  Hence, any lay assertions in this regard have no 
probative value.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted for multiple sclerosis.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for multiple sclerosis is denied. 



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


